DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5, 8, 10, 14, 16-18, 22-24, 29-33, 35-40, 42-15 and 52 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of prior U.S. Patent No. 11374730. This is a statutory double patenting rejection.

App.# 17849926
U.S. Patent 11374730
1. A method by a wireless device, the method comprising: receiving information relating to a Narrowband Secondary Synchronization Signal, NSSS, transmit diversity scheme, the information indicating the number of NSSS occasions that use different NSSS transmit diversity configurations, and wherein the received indication is for use in performing at least one measurement across the NSSS occasions.
2. The method of claim 1, wherein the different NSSS transmit diversity configurations comprise a plurality of different precoders.
3. The method of claim 1, wherein performing the at least one measurement comprises performing the at least one measurement on an integer number, N, of consecutive NSSS transmissions that defines an NSSS transmit diversity period.
4. The method of claim 3, wherein performing the at least one measurement comprises performing the at least one measurement over a multitude of NSSS transmit diversity periods.
5. The method of claim 1, wherein performing the at least one measurement comprises determining an average over the number, N, of consecutive NSSS occasions.
8. The method of claim 1, wherein the NSSS transmit diversity scheme comprises a number, L, of NSSS antenna ports and a set of precoder matrices that for each NSSS occasion within a NSSS transmit diversity period defines the mapping from each NSSS antenna port to one or more physical antenna port(s) and/or; wherein performing the at least one measurement comprises performing the at least one measurement on a number, K, of Narrowband Reference Signal, NRS, antenna ports, wherein K is an integer number.
10. The method of claim 1, wherein performing the at least one measurement comprises estimating the at least one measurement on a number, M, measurement occasions, while trying to get an equal distribution of NRS measurements on the number, K, of NRS antenna ports over the M measurement occasions, wherein M is greater than or equal to K.
14. The method of claim 1, wherein the at least one measurement comprises: at least one Narrowband Signal Received Power, NRSRP, measurement; at least one Reference Signal Received Power, RSRP, measurement; at least one Received Signal Strength Indicator, RSSI, measurement; or at least one Reference Signal Received Quality, RSRQ, measurement.
16. A wireless device comprising: memory storing instructions; and processing circuitry operable to execute the instructions to cause the wireless device to: receive information relating to a Narrowband Secondary Synchronization Signal, NSSS, transmit diversity scheme, the information indicating a number of NSSS occasions that use different NSSS transmit diversity configurations, and wherein the received information is for performing at least one measurement across NSSS occasions.
17. The wireless device of claim 16, wherein the different NSSS transmit diversity configurations comprises a plurality of different precoders.
18. The wireless device of claim 16, wherein performing the at least one measurement comprises performing the at least one measurement on a number, N, of consecutive NSSS occasions at a time, wherein N is an integer number and/or, wherein performing the at least one measurement comprises estimating the at least one measurement during the number, M, of measurement occasions wherein during each measurement occasion, N subsequent NSSS subframes are sampled; and/or, wherein performing the at least one measurement comprises determining an average over a number, N, of consecutive NSSS occasions.
22. The wireless device of claim 16, wherein each NSSS occasion comprises a subframe.
23. The wireless device of claim 16, wherein the NSSS transmit delivery scheme comprises a number, L, of NSSS antenna ports and some precoder matrix that indicates a mapping from each NSSS antenna port to a physical antenna port.
24. The wireless device of claim 16, wherein performing the at least one measurement comprises performing the at least one measurement on a number, K, of Narrowband Reference Signal, NRS, antenna ports, wherein K is an integer number; and optionally wherein performing the at least one measurement comprises estimating the at least one measurement on a number, M, of measurement occasions, while trying to get an equal distribution of NRS measurements on the number, K, of NRS antenna ports over the M measurement occasions, wherein M is greater than or equal to K.
29. The wireless device of claim 16, wherein the at least one measurement comprises: at least one Narrowband Signal Received Power, NRSRP, measurement; at least one Reference Signal Received Power, RSRP, measurement; at least one Received Signal Strength Indicator, RSSI, measurement; or at least one Reference Signal Received Quality, RSRQ, measurement.
30. A method by a network node comprises: determining a Narrowband Secondary Synchronization Signal, NSSS, transmit diversity scheme for transmitting a NSSS signal; and transmitting, to a wireless device, information relating to the NSSS transmit diversity scheme for performance by the wireless device of at least one measurement across NSSS occasions, the information indicating a number of NSSS occasions that use different NSSS transmit diversity configurations.
31. The method of claim 30, wherein the different NSSS transmit diversity configurations comprise a plurality of different precoders.
32. The method of claim 30, wherein each NSSS occasion comprises a subframe.
33. The method of claim 30, wherein determining the NSSS transmit diversity scheme comprises determining a number, L, of NSSS antenna ports for transmitting the NSSS to the wireless device and/or wherein the NSSS transmit delivery scheme comprises the number, L, of NSSS antenna ports and some precoder matrix that indicates a mapping from each of the number, L, of antenna ports to a physical antenna port; and/or, further comprising transmitting a distinct set of Narrowband Reference Signal, NRS, antenna ports to the wireless device.
35. The method of claim 30, further comprising transmitting a distinct set of Narrowband Reference Signal, NRS, antenna ports to the wireless device.
36. The method of claim 35, wherein the distinct set of NRS antenna ports are based on a specification.
37. The method of claim 30, wherein transmitting the information relating to the NSSS transmit diversity scheme comprises broadcasting the information in a master information block or system information block.
38. The method of claim 30, wherein transmitting the information relating to the NSSS transmit diversity scheme comprises transmitting the information as part of a paging message information block or as part of the Direct Indication.
39. The method of claim 30, wherein transmitting the information relating to the NSSS transmit diversity scheme comprises transmitting the information in a dedicated radio resource configuration (RRC) information element (IE) or a layer-1 control message.
40. The method of claim 30, wherein the at least one measurement comprises: at least one Narrowband Signal Received Power, NRSRP, measurement; at least one Reference Signal Received Power, RSRP, measurement; at least one Received Signal Strength Indicator, RSSI, measurement; or at least one Reference Signal Received Quality, RSRQ measurement.
42. A network node comprising: memory storing instructions; and processing circuitry operable to execute the instructions to cause the network node to: determine a Narrowband Secondary Synchronization Signal, NSSS, transmit diversity scheme for transmitting a NSSS signal; and transmit, to a wireless device, information relating to the NSSS transmit diversity scheme for performance by the wireless device of at least one measurement across NSSS occasions, the information indicating a number of NSSS occasions that use different NSSS transmit diversity configurations.
43. The network node of claim 42, wherein the different NSSS transmit diversity configurations comprise a plurality of different precoders.
44. The network node of any one of claim 42, wherein each NSSS occasion comprises a subframe.
45. The network node of claim 42, wherein determining the NSSS transmit diversity scheme comprises determining a number, L, of NSSS antenna ports for transmitting the NSSS to the wireless device and optionally, wherein the NSSS transmit delivery scheme comprises the number, L, of NSSS antenna ports and some precoder matrix that indicates a mapping from each of the number, K, of antenna ports to a physical antenna port; and/or, wherein the processing circuitry is operable to execute the instructions to cause the network node to transmit a distinct set of Narrowband Reference Signal, NRS, antenna ports to the wireless device.
52. The network node of claim 42, wherein the at least one measurement comprises: at least one Narrowband Signal Received Power, NRSRP, measurement; at least one Reference Signal Received Power, RSRP, measurement; at least one Received Signal Strength Indicator, RSSI, measurement; or at least one Reference Signal Received Quality, RSRQ, measurement.

1. A method by a wireless device, the method comprising: receiving information relating to a Narrowband Secondary Synchronization Signal, NSSS, transmit diversity scheme, the information indicating the number of NSSS occasions that use different NSSS transmit diversity configurations, and wherein the received indication is for use in performing at least one measurement across the NSSS occasions.
2. The method of claim 1, wherein the different NSSS transmit diversity configurations comprise a plurality of different precoders.
3. The method of claim 1, wherein performing the at least one measurement comprises performing the at least one measurement on an integer number, N, of consecutive NSSS transmissions that defines an NSSS transmit diversity period.
4. The method of claim 3, wherein performing the at least one measurement comprises performing the at least one measurement over a multitude of NSSS transmit diversity periods.
5. The method of claim 1, wherein performing the at least one measurement comprises determining an average over the number, N, of consecutive NSSS occasions.
6. The method of claim 1, wherein the NSSS transmit diversity scheme comprises a number, L, of NSSS antenna ports and a set of precoder matrices that for each NSSS occasion within a NSSS transmit diversity period defines the mapping from each NSSS antenna port to one or more physical antenna port(s) and/or; wherein performing the at least one measurement comprises performing the at least one measurement on a number, K, of Narrowband Reference Signal, NRS, antenna ports, wherein K is an integer number.
7. The method of claim 1, wherein performing the at least one measurement comprises estimating the at least one measurement on a number, M, measurement occasions, while trying to get an equal distribution of NRS measurements on the number, K, of NRS antenna ports over the M measurement occasions, wherein M is greater than or equal to K.
8. The method of claim 1, wherein the at least one measurement comprises: at least one Narrowband Signal Received Power, NRSRP, measurement; at least one Reference Signal Received Power, RSRP, measurement; at least one Received Signal Strength Indicator, RSSI, measurement; or at least one Reference Signal Received Quality, RSRQ, measurement.
9. A wireless device, comprising: memory storing instructions; and processing circuitry operable to execute the instructions to cause the wireless device to: receive information relating to a Narrowband Secondary Synchronization Signal, NSSS, transmit diversity scheme, the information indicating a number of NSSS occasions that use different NSSS transmit diversity configurations, and wherein the received information is for performing at least one measurement across NSSS occasions.
10. The wireless device of claim 9, wherein the different NSSS transmit diversity configurations comprises a plurality of different precoders.
11. The wireless device of claim 9, wherein performing the at least one measurement comprises performing the at least one measurement on a number, N, of consecutive NSSS occasions at a time, wherein N is an integer number and/or wherein performing the at least one measurement comprises estimating the at least one measurement during the number, M, of measurement occasions wherein during each measurement occasion, N subsequent NSSS subframes are sampled; and/or, wherein performing the at least one measurement comprises determining an average over a number, N, of consecutive NSSS occasions.
12. The wireless device of claim 9, wherein each NSSS occasion comprises a subframe.
13. The wireless device of claim 9, wherein the NSSS transmit delivery scheme comprises a number, L, of NSSS antenna ports and some precoder matrix that indicates a mapping from each NSSS antenna port to a physical antenna port.
14. The wireless device of claim 9, wherein performing the at least one measurement comprises performing the at least one measurement on a number, K, of Narrowband Reference Signal, NRS, antenna ports, wherein K is an integer number; and optionally wherein performing the at least one measurement comprises estimating the at least one measurement on a number, M, of measurement occasions, while trying to get an equal distribution of NRS measurements on the number, K, of NRS antenna ports over the M measurement occasions, wherein M is greater than or equal to K.
15. The wireless device of claim 9, wherein the at least one measurement comprises: at least one Narrowband Signal Received Power, NRSRP, measurement; at least one Reference Signal Received Power, RSRP, measurement; at least one Received Signal Strength Indicator, RSSI, measurement; or at least one Reference Signal Received Quality, RSRQ, measurement.
16. A method by a network node comprises: determining a Narrowband Secondary Synchronization Signal, NSSS, transmit diversity scheme for transmitting a NSSS signal; and transmitting, to a wireless device, information relating to the NSSS transmit diversity scheme for performance by the wireless device of at least one measurement across NSSS occasions, the information indicating a number of NSSS occasions that use different NSSS transmit diversity configurations.
17. The method of claim 16, wherein the different NSSS transmit diversity configurations comprise a plurality of different precoders.
18. The method of claim 16, wherein each NSSS occasion comprises a subframe.
19. The method of claim 16, wherein determining the NSSS transmit diversity scheme comprises determining a number, L, of NSSS antenna ports for transmitting the NSSS to the wireless device and/or wherein the NSSS transmit delivery scheme comprises the number, L, of NSSS antenna ports and some precoder matrix that indicates a mapping from each of the number, L, of antenna ports to a physical antenna port; and/or, further comprising transmitting a distinct set of Narrowband Reference Signal, NRS, antenna ports to the wireless device.
20. The method of claim 16, further comprising transmitting a distinct set of Narrowband Reference Signal, NRS, antenna ports to the wireless device.
21. The method of claim 20, wherein the distinct set of NRS antenna ports are based on a specification.
22. The method of claim 16, wherein transmitting the information relating to the NSSS transmit diversity scheme comprises broadcasting the information in a master information block or system information block.
23. The method of claim 16, wherein transmitting the information relating to the NSSS transmit diversity scheme comprises transmitting the information as part of a paging message information block or as part of the Direct Indication.
24. The method of claim 16, wherein transmitting the information relating to the NSSS transmit diversity scheme comprises transmitting the information in a dedicated radio resource configuration (RRC) information element (IE) or a layer-1 control message.
25. The method of claim 16, wherein the at least one measurement comprises: at least one Narrowband Signal Received Power, NRSRP, measurement; at least one Reference Signal Received Power, RSRP, measurement; at least one Received Signal Strength Indicator, RSSI, measurement; or at least one Reference Signal Received Quality, RSRQ measurement.
26. A network node comprising: memory storing instructions; and processing circuitry operable to execute the instructions to cause the network node to: determine a Narrowband Secondary Synchronization Signal, NSSS, transmit diversity scheme for transmitting a NSSS signal; and transmit, to a wireless device, information relating to the NSSS transmit diversity scheme for performance by the wireless device of at least one measurement across NSSS occasions, the information indicating a number of NSSS occasions that use different NSSS transmit diversity configurations.
27. The network node of claim 26, wherein the different NSSS transmit diversity configurations comprise a plurality of different precoders.
28. The network node of claim 26, wherein each NSSS occasion comprises a subframe.
29. The network node of claim 26, wherein determining the NSSS transmit diversity scheme comprises determining a number, L, of NSSS antenna ports for transmitting the NSSS to the wireless device and optionally, wherein the NSSS transmit delivery scheme comprises the number, L, of NSSS antenna ports and some precoder matrix that indicates a mapping from each of the number, K, of antenna ports to a physical antenna port; and/or, wherein the processing circuitry is operable to execute the instructions to cause the network node to transmit a distinct set of Narrowband Reference Signal, NRS, antenna ports to the wireless device.
30. The network node of claim 26, wherein the at least one measurement comprises: at least one Narrowband Signal Received Power, NRSRP, measurement; at least one Reference Signal Received Power, RSRP, measurement; at least one Received Signal Strength Indicator, RSSI, measurement; or at least one Reference Signal Received Quality, RSRQ, measurement.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637